Oliver, Presiding Judge:
The merchandise involved in this case consists of certain glass (and metal) lighting fixtures described on the invoice as “Lan-ternes.” There were no samples before the court but photographs of the imported articles are in evidence (illustrative exhibit A). They were classified and held dutiable at 40 percent ad valorem under paragraph 218 (c), Tariff Act of 1930, as modified by the Czechoslovakian Trade Agreement (T. D. 49458), as “other illuminating articles.” • They are claimed dutiable at 30 percent ad valorem under the same paragraph, as modified, under the provision for “chandeliers.” Paragraph 218 (c), as modified, insofar as pertinent, reads as follows:
Par. 218. (c) Illuminating articles of every description, finished or unfinished, wholly or in chief value of glass, for use in corinection with artificial illumination:
Prisms, glass chandeliers, and articles in chief value of prisms, 30 percent ad valorem
* * # # * % *
Others, 40 percent ad valorem.
The issue thus presented to us for decision is whether or not these lighting fixtures are “chandeliers” as that term is used in paragraph 218 (c).
In the condition as imported these lanterns had no chains attached but had a hole in the top to receive a fitting which was installed after importation. They ■were oval or pear shaped, measuring 10 inches, 14 inches, and 16 inches, consisting, apparently, of a metal frame in which various shapes of glass were fitted. They were designed to be used with one light and were usually suspended from the ceiling in small hallways or vestibules where a small fixture was desired. It seems that similar lanterns were also used as wall brackets.
Plaintiff’s proprietor and sales manager both testified that, in their opinion, a chandelier was “any article or fixture that is suspended from the ceiling and gives off light.” On cross-examination the sales manager stated “that any type of 'lantern, providing it was an article that emitted light and was suspended from the ceiling, was a chandelier.” Both of these witnesses denied that a chandelier must have arms or branches to partake of that designation.
The Government’s contention that these articles are not chandeliers was supported by the testimony of five witnesses. They all agreed with the definition of a chandelier as given by Funk & Wagnalls, reading: “1. A branching frame, generally of ornamental design, hanging from a ceiling or ropf, to support lights.”
It is evident that all chandeliers are lighting fixtures but all lighting fixtures designed to be hung from a ceiling are not chandeliers. These fixtures were bought as lanterns (or “lanternes”) and were frequently sold under the same description. They are not branched. They are not used with more than one light. They may be hung from the ceiling or used as a wall bracket suspended from a proper fixture.
There is here no claim to a commercial meaning different from the ordinary meaning of the term. In addition to the Funk & Wagnalls definition quoted above, other definitions of chandeliers are as follows:
*255A branching frame for lights [March’s Thesaurus].
A candlestick, lampstand, gas fixture, or the like, having several branches; esp., one hanging from the ceiling [Webster’s New International Dictionary],
1. An ornamental branched support or frame to hold a number of lights (originally candles) usually hung from the roof or ceiling [A New English Dictionary on Historical Principles].
1. A branched cluster of lights suspended from a ceiling by means of a tubular rod (as is usual when gas is used), or by a chain or other device. Originally the word signified a candlestick, then a cluster of candlesticks; finally the distinction became established between a candelabrum,'which is a standard, and a chandelier, which is a pendant [The Century Dictionary and Cyclopedia].
A hanging frame with branches for a number of lights [Handbook of Technical Terms — Passmore, 1904],
A large branched candlestick suspended in central parts of halls and spacious apartments, ornamental and to give light [A Dictionary of Architecture — Robert Stuart, London, 1880],
“Period Lighting Fixtures,” by Gould, states:
Chandeliers were still called “branches” as in the 17th Century but gradually became known as chandeliers; * * *.
“A Handbook of Ornament” by Meyer, 1933, in discussing chandeliers, says (P-373):
A regular arrangement of 4, 5, or 6 arms is the rule: more or fewer arms occur more rarely. In the case of chandeliers with a great number of lights: each arm is arranged after the fashion of a bracket with several candles.
In discussing pendant lamps, this author says:
The spherical globes of ground glass lend themselves especially to such treatment * * *. Box-shaped holders, either open or closed by panes of glass, are termed lanterns.
As partially opposed to the foregoing is the Encyclopaedia Britannica, 14th Ed. (1929, 1932), which shows a plate opposite page 107 illustrating various forms of lighting, one of which (fig. 1) is described as follows:
Studio of National Broadcasting Co., New York, treated with interesting light units consisting of hollow-coves, suspended lantern light chandeliers and floor lamps.
The chandeliers referred to bore no resemblance to the articles now before the court but the reference is incorporated herein solely because of the use of the term “suspended lantern light chandeliers.” We do not pass upon the question of whether or not a chandelier may or may not be designed to use lanterns in its construction. That is not here before us.
We do not find the term “chandelier” as used in paragraph 218(c), as modified, to be ambiguous and may not resort to the legislative history to create doubt (Railroad Commission et al. v. C. B. & Q. Railroad Co., 257 U. S. 563), but it is interesting to note that when this paragraph was under consideration Senator Copeland stated (Cong. Rec., Vol. 71, Pt. 5, p. 5209):
Mr. Copeland: I ask the Senator from Utah if he is willing to accept an amendment to line 14 to place after the word “prisms” the words “and lighting fixtures,” meaning that glass chandeliers and articles in chief value of prisms shall be given the same rate as prisms? This does not apply to lighting fixtures of brass or of other metal, but is in order to 'protect the chandeliers and the other devices which are made of prisms. [Italics supplied.]
Confining ourselves entirely to the present record and to the particular articles before us, we find these lanterns not to be chandeliers as that term is used in paragraph 218(e).
The protest herein is overruled and the classification of the collector is affirmed.